 FILED                               18CR         691
               Case: 1:18-cr-00681 Document #: 3 Filed: 10/11/18 Page 1 of 1 PageID #:35

                                      JItr}@I(EilDAI.J.
                                                                                                         YV



        ocT   lt[uY                   MAGISIRATEJUDCE         Vfltrr              [wffiffi_,ffiffiw
   THOilIASGBRUTON               I]MTED STATES DISTRICT COT]RT
ctERK   U.S. DTSTRTCT COURT
                                 NORTHERI{ DISTRICT OF ILLINOIS

                       DESIGNATION SHEET FOR CRIMINAL PROCEEDINGS

        1. Is this an indictment or information arising out of offenses charged in one or more
        previously-filed complaints signed by a magistrate judge? No (You must answer 1b even if
        the answer is No)

                La. If the answer is 'Yes," list the case number and title of the earliest filed
                complaint: N/A

                lb. Should this indictment or information receive a new case number from the
                court? Yes

        2.     Is this an indictment or information that supersedes one or more previously-filed
        indictments or informations? No

                2a. If the answer is 'Yes," list the case number and title of the earliest
                                                                                       filed
        superseded indictment or information and the name of the assigned judge (Local Rule
        a0.3ft)(2)):

        3.     Is this a re-fiIing of a previously dismissed indictment or information? No

        4.    Is this a case arising out of the failure of the defendant     to appear in a criminal
        proceeding in this Court? No

        5.     Is this a transfer of probation supervision from another district to this District? No

        6.     What level of offense is this indictment or inforrnation? Felony

        7.     Does this indictment or information involve eight or more defendants? No

        8.     Does this indictment or information include a conspiracy count? No

        9.     Identifu the type of offense that describes the count, other than any conspiracy count,
        with the most severe penalty: False statements on tgx returns, maximum term of
        imprisonrnent of 3 years per count
                                                 Tf
        10.    List the statute of each of the offenses charged in the indictment or information.
                      fitle 26, United States Code, Section



                                                                   United States Attorney
